Name: 86/23/EEC: Council Decision of 4 February 1986 relating to the coordinated development of computerized administrative procedures (CD project)
 Type: Decision_ENTSCHEID
 Subject Matter: executive power and public service;  technology and technical regulations
 Date Published: 1986-02-08

 Avis juridique important|31986D002386/23/EEC: Council Decision of 4 February 1986 relating to the coordinated development of computerized administrative procedures (CD project) Official Journal L 033 , 08/02/1986 P. 0028 - 0029*****COUNCIL DECISION of 4 February 1986 relating to the coordinated development of computerized administrative procedures (CD project) (86/23/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas pursuant to the Council resolution of 15 May 1984 on the computerization of the administrative procedures in intra-Community trade (3), the Commission has sent to the Council a communication (4) which provides a framework for developing computerized systems for international trade extending up to 31 December 1991; whereas that communication broadens the scope of the said resolution since it not only establishes guidelines for developing national computerized systems dealing with intra-Community trade but also covers systems for international trade extending up to 31 December 1991; whereas that communication broadens the scope of the said resolution since it not only establishes guidelines for developing national computerized systems dealing with intra-Community trade but also covers systems for external trade and the interconnection of the relevant systems of the Commission with those of the Member States; Whereas the Community framework for computerizing administrative procedures should cover the following six fields: intra-Community trade, third country trade (imports and exports), trader interfaces, Commission systems, systems interconnection and data interchange standards; Whereas, in the case of intra-Community trade, the computerization of administrative procedures must proceed in harmony with the results of actions aimed at creating all the conditions for the achievement of a single market in the Community by 1992 at the latest; Whereas the Commission should be responsible for adopting the measures necessary for the coordinated development of computerized administrative procedures (CD project); whereas the Commission and each of the Member States must remain responsible for implementing their own computer systems, taking into account the objectives of the CD project; whereas these objectives are an integral part of the more general framework of the Cooperation in Automation of Data and Documentation for Imports/Exports and Agriculture (CADDIA) programme (5); whereas at the present stage it is therefore necessary to make the duration of the CD project and that of the CADDIA programme coincide; whereas, in order to assist the Commission in the implementation of the CD project, a Management Committee for the project should be set up; whereas an appropriate procedure should be laid down which allows the Commission to adopt Community measures in certain fields for the implementation of the CD project; Whereas the Treaty has not provided the necessary powers other than those of Article 235, HAS ADOPTED THIS DECISION: Article 1 1. The Council takes note of the Commission's communication on the Coordinated Development of Computerized Administrative Procedures (CD project) and of the proposals contained therein made pursuant to the Council resolution of 15 May 1984. 2. The Commission shall be responsible for the coordination necessary for the implementation of the CD project. 3. The Commission and the Member States shall be guided by a development programme, including an implementation timetable, elaborated in the committee provided for in Article 4, taking due account of the computerization framework presented in the Commission's communication. Article 2 1. The CD shall be undertaken as part of the CADDIA programme and in conformity with its long-term objectives of providing the necessary organizational infrastructure and data-processing facilities to enable the Commission and the Member States to obtain access to and process, expeditiously and efficiently, the information necessary for the operation of the Customs Union and of the Community's commercial policies and the management and financial control of agricultural markets. 2. In implementing the project, the Commission and the Member States shall have due regard to the implications and results of all actions aimed at achieving completely and effectively the conditions for a single market in the Community by 1992 at the latest. Article 3 1. The Commission and each Member State shall be responsible for the design, development and implementation of their own computer systems. 2. The Commission and the Member States shall establish their implementation timetables having regard to the objectives of the CD project and the development programme referred to in Article 1 (3). 3. The planning and development work shall be carried out in close cooperation with relevant commercial and industrial interests with a view to the specification of appropriate interfaces between administrative and private systems. Article 4 1. A committee shall be set up to assist the Commission in the execution of the tasks referred to in Article 1 (2), in conformity with guidelines laid down within the CADDIA steering committee. The committee shall consist of representatives of the Member States and shall be chaired by a representative of the Commission. 2. The committee may examine all questions relating to the implementation of the CD project referred to it by its chairman on his own initiative or at the request of the representative of a Member State. 3. The committee shall adopt its own rules of procedure. Article 5 1. Measures relating to the following matters required for the implementation of the CD project shall be adopted under the procedures established in paragraphs 2 to 5 of this Article, in conformity with guidelines for the use of information technology (IT) standards laid down within the CADDIA steering committee: (a) syntax rules for the purpose of data exchange between the Commission and Member States, between the customs administrations of one Member State and another, and between the Commission or national customs administrations and persons, whether natural or legal, who are authorized to exchange data by electronic means with them; (b) data element descriptions, codes, message formats and transmission standards for use in the exchanges referred to in subparagraph (a); (c) minimum standards to ensure physical protection against unauthorized access to data subject to the exchanges referred to in subparagraph (a); 2. The representative of the Commission shall submit to the committee a draft of the measures to be adopted. The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. Opinions shall be delivered by a qualified majority, the votes of the Member States being weighted as provided in Article 148 (2) of the Treaty. The chairman shall not vote. 3. The Commission shall adopt the intended measures where they are in accordance with the Committee's opinion. 4. Where the intended measures are not in accordance with the committee's opinion or in the absence of an opinion, the Commission shall forthwith submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority. 5. If, on the expiry of three months from the date on which the matter was referred to it, the Council has not adopted any measures, the proposed measures shall be adopted by the Commission. Article 6 This Decision shall apply for an initial duration up to 2 April 1987. Article 7 This Decision is addressed to the Member States. Done at Brussels, 4 February 1986. For the Council The President W.F. van EEKELEN (1) OJ No C 167, 6. 7. 1985, p. 3. (2) OJ No C 345, 31. 12. 1985. (3) OJ No C 137, 24. 5. 1984, p. 1. (4) OJ No C 15, 16. 1. 1985, p. 1. (5) OJ No C 112, 26. 4. 1984, p. 1; and OJ No L 96, 3. 4. 1985, p. 35.